PER CURIAM.
This court has no authority to grant a belated appeal in a civil proceeding. See Powell v. Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999). Accordingly, the petition seeking belated appeal is denied. This disposition is without prejudice, however, to petitioner seeking relief in the lower tribunal. See generally Milord v. Florida Parole Commission, 4 So.3d 762 (Fla. 1st DCA 2009) (Browning, J., concurring).
WETHERELL and RAY, JJ., concur.
THOMAS, J., concurs in result only.